DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            NORRIS CLEMONS,
                               Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                              No. 4D13-1102

                              [July 29, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case Nos. 12000042CF10A
and 08004219CF10A.

  Carey Haughwout, Public Defender, and Jeffrey L. Anderson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

    The defendant appeals his conviction and sentence and an order
revoking his probation. He raises six issues. We find no merit in the first
five issues, but do agree with the defendant and the State that the record
fails to contain a written order specifying the basis for the trial court’s
revocation of probation.

   The record contains only the disposition slip, indicating the defendant
willfully violated his probation. This document is insufficient to satisfy the
requirement of a written order. Brown v. State, 10 So. 3d 1203, 1203 (Fla.
4th DCA 2009) (remanding “for entry of a written order revoking probation
and specifying the condition that appellant violated”).

   We therefore affirm the revocation, but remand the case to the trial
court for entry of a written order revoking probation.

   Affirmed, but remanded for entry of a written order revoking probation.
KLINGENSMITH, J., and ROBY, WILLIAM L., Associate Judge, concur.

                          *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                   2